DETAILED ACTION

In response to Amendments/Arguments filed 6/30/2022.  Claims 1, 3-6, and 8 are pending.  Claims 1, 3, and 7 were amended.  Claims 2, 7, and 9 are cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (US 8525405) in view of Nagamoto et al. (US 20070166537) with evidence from Kitagawa et al. (WO 2016/136509) or Sugino et al. (US 20020015807).
Kuwabara discloses flexible glass polarizer laminates for displays.  Concerning claims 1, 2, 4, and 6, Kuwabara discloses the laminate (FIGS. 5 and 6; cols. 3-14) comprises a glass film having a thickness of 50 to 150 microns (element 50) and a resin layer (elements 54, 56 and 58), wherein the resin layer as set forth is a polarizing plate comprising a PVA adhesive having a thickness of less than 5 microns, PVA polarizer layer having a thickness of 22 to 28 microns, PVA adhesive having a thickness of less than 5 microns, and a TAC layer having a thickness of 40 to 80 microns, wherein as evidenced by Kitagawa, a PVA adhesive has an elastic modulus of 4.0 GPa (Kitagawa; para. 0144) and as evidenced by Sugino, TAC has an elastic modulus of 3.43 GPa (Sugino; para. 0076).   Element 52 would be considered the adhesive layer.  Regarding the bending radius of the laminate, Examiner notes that the glass layer has a minimum bend radius of less than 0.1 m (or 100 mm) (col. 4, lines 56-65).  The glass is further comprised of a borosilicate, soda-lime, or other known glass materials.  Since the materials are the same and the thicknesses are all the same as that claimed, the bend radius of the laminate would also be within the claimed range.  Element 60 is the pressure sensitive layer, wherein as evidenced by Sugino and Kitagawa, at least elements 56 and 58 have the claimed modulus with the polarizer formed from the same disclosed material; as such, the resin layer as set forth above would exhibit the claimed elastic modulus.  The protective layer would be element 38.  However, Kuwabara is silent to the claimed PSA elastic modulus.
Nagamoto discloses pressure sensitive adhesive compositions for polarizer plates.  Concerning claim 8, the pressure sensitive adhesive has an elastic modulus at 23°C of 0.3 to 50 MPa (or 0.0003 to 0.5 GPa) for light leakage prevention from the polarizer plate at a thickness of 10 to 30 microns (para. 0095 and 0118).  As such, it would have been obvious to one of ordinary skill in the art to use a pressure sensitive adhesive with the claimed elastic modulus, in order to prevent light leakage from the polarizer plate.  Given that the combination teaches the same thicknesses, materials, and elastic moduli for each layer, the combination would intrinsically teach the limitations of claim 3 and the ratio as claimed in claim 1.

Response to Arguments
Applicant's arguments filed 6/30/2022 regarding the prior art have been fully considered but they are not persuasive.  As a preliminary note, the 102(a)(1) rejection has been overcome due to the amendment.  However, the obviousness rejection still applies and is maintained.  With respect to the prior art, Applicant asserts that the modulus ratio is a critical range, wherein the unexpected results of puncture resistance and puncture strength can be obtained when within this range.  Examiner respectfully disagrees and notes that Applicant’s own examples show a ratio of 1100 which is outside of the claimed range as meeting the puncture strength and puncture resistance.  For example, Examples 1-5 set forth in the specification each have an adhesive layer having an elastic modulus of 2.2 GPa and a PSA layer having a modulus of 2 x 10-3 GPa (or 0.002 GPa), resulting in a ratio of 1100.  This value is outside of the claimed range and as such, there is no criticality with respect to the range and the prior art is still applicable as shown above.  Therefore, the prior art is still applicable as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783